DOCUMENTS UNDER SEAL
                      Case 5:20-cr-00184-EJD Document 8 Filed 08/03/20 Page 1 of
                                                            TOTAL TIME (m ins):
                                                                                   1
                                                                                11:42-11:50- 8 mins.
M AGISTRATE JUDGE                       DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                          Rose Maher - by Zoom                     Reporter: Marla Knox-by Zoom
MAGISTRATE JUDGE                        DATE                                    NEW CASE         CASE NUMBER
Thomas S. Hixson-by Zoom                8/3/2020                                                5:20-cr-00184 EJD
                                                     APPEARANCES
DEFENDANT                               AGE        CUST  P/NP   ATTORNEY FOR DEFENDANT                 PD.      RET.
Jose Ruiz-Montes-by Zoom                 19        N      P       Joyce Levitt- provisionally appt-Zoom APPT.
U.S. ATTORNEY                           INTERPRETER                           FIN. AFFT             COUNSEL APPT'D
Ajay Krishnamurty-by Zoom               n/a                                   SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER             DEF ELIGIBLE FOR            PARTIAL PAYMENT
Elizabeth H. Robles-Zoom                                          APPT'D COUNSEL              OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                        STATUS
                                                                                                         TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT             BOND HEARING          IA REV PROB. or           OTHER
                                                                               or S/R held
       DETENTION HRG             ID / REMOV HRG          CHANGE PLEA           PROB. REVOC.              ATTY APPT
                                                                                                         HEARING
                                                   INITIAL APPEARANCE
        ADVISED                ADVISED                  NAME AS CHARGED           TRUE NAME:
        OF RIGHTS              OF CHARGES               IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON             READING W AIVED            W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT               SUBSTANCE
                                                       RELEASE
      RELEASED           ISSUED                    AMT OF SECURITY        SPECIAL NOTES             PASSPORT
      ON O/R             APPEARANCE BOND           $                                                SURRENDERED
                                                                                                    DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                    REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                DETAINED        RELEASED       DETENTION HEARING            REMANDED
      FOR             SERVICES                                               AND FORMAL FINDINGS          TO CUSTODY
      DETENTION       REPORT                                                 W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                          PLEA
   CONSENT                    NOT GUILTY                 GUILTY                  GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                CHANGE OF PLEA             PLEA AGREEMENT          OTHER:
   REPORT ORDERED                                        FILED
                                                       CONTINUANCE
TO:                             ATTY APPT                 BOND                 STATUS RE:
8/12/2020                       HEARING                   HEARING              CONSENT                 TRIAL SET
                            ID OF COUNSEL
AT:                             SUBMIT FINAN.             PRELIMINARY          CHANGE OF              STATUS
                                AFFIDAVIT                 HEARING              PLEA
10:30 AM                                                  _____________
BEFORE HON.                      DETENTION                ARRAIGNMENT          MOTIONS                 JUDGMENT &
                                 HEARING                                                               SENTENCING
Judge Van Keulen
       TIME W AIVED              TIME EXCLUDABLE          IDENTITY /           PRETRIAL                PROB/SUP REV.
                                 UNDER 18 § USC           REMOVAL              CONFERENCE              HEARING
                                 3161                     HEARING
                                              ADDITIONAL PROCEEDINGS
Defendant consented to proceed with hearing by Zoom Video Conference. Defendant was arraigned on Form 12. Counsel
moved to release discovery. Court ordered discovery released. Defendant shall also appear before Judge Davila on
10/19/2020 at 1:30 pm for Status hearing.
                                                                                    DOCUMENT NUMBER:
